Citation Nr: 0724658	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-39 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1941 to May 
1942 and from September 1942 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  


FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The Certificate of Death indicates that the veteran died 
on September 13, 2004.  The immediate cause of death was 
listed as cerebrovascular accident.
 
3.  At the time of the veteran's death, service connection 
was in effect for gunshot wound, through and through, right 
arm with neuropathy; gunshot wound chest; and neuropathy, 
right arm.  

4.  Cerebrovascular disease was not manifested during the 
veteran's period of active service and has not otherwise been 
shown to be related to military service or a disability of 
service origin.  

5.  The evidence of record does not demonstrate that a 
service connected disability was either the principal or a 
contributory cause of the veteran's death.  


CONCLUSION OF LAW

The cause of the veteran's death was not incurred as a result 
of a service-connected disability or other incident of 
service.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In correspondence dated in November 2004, 
the RO advised the appellant of what the evidence must show 
to establish entitlement to death benefits.  The RO advised 
the appellant of VA's duties under the VCAA and the 
delegation of responsibility between VA and the appellant in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the appellant 
and which portion VA would attempt to obtain on behalf of the 
appellant.  The RO also requested that the appellant provide 
any evidence in her possession that pertained to the claim. 

In correspondence dated in March 2006, the RO informed the 
appellant that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO also explained how the disability rating 
and effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and provided the appellant with a hearing 
before the undersigned Veteran's Law Judge.  The appellant 
has not made the RO or the Board aware of any other evidence 
relevant to her appeal and no further development is required 
to comply with the duty to assist the appellant in developing 
the facts pertinent to her claim.  Accordingly, the Board 
will proceed with appellate review.

Legal Criteria

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.5(a), 3.312 
(2006).  The death of a veteran will be considered as having 
been due to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2006).  
A principal cause of death is one which, singularly or 
jointly with some other condition, was the immediate or 
underlying cause of death, or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2006).  A contributory cause 
of death is one which contributed substantially or materially 
to death, combined to cause death, and aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2006).  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.   

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Analysis

The record shows that at the time of his death, the veteran 
was service-connected for gunshot wound, through and through, 
right arm with neuropathy; gunshot wound chest; and 
neuropathy, right arm.  The veteran's Certificate of Death 
lists his immediate cause of death as cerebrovascular 
accident.  The date of the veteran's death was September 13, 
2004.

In support of her claim, the appellant submitted a letter 
from Dr. H.T. and testified before the undersigned Veteran's 
Law Judge at a videoconference hearing.  In the letter from 
Dr. H.T., the doctor explained that she had examined the 
veteran on numerous occasions since February 1993.  The 
diagnoses rendered upon conducting these examinations 
included chronic bronchitis, hypertension, asthmatic 
bronchitis, abscess of the right 5th toe, chronic obstructive 
pulmonary disease, vertigo, and arthritis.  Dr. H.T. also 
stated that although she had not attended to the veteran 
before his death, she had signed the death certificate and 
determined that based on an interview with relatives and a 
review of his past medical history, the veteran died of 
cerebrovascular accident.

At the appellant's videoconference hearing, she testified 
that she felt that the veteran's in-service injuries 
contributed to his death because he complained of pain in his 
chest and right side before his death.  The appellant 
explained that the veteran had been bedridden for 12 years 
prior to his death and that in her opinion, the veteran's in-
service gunshot wound contributed to his weakness.

The Board must deny the veteran's claim because there is no 
competent medical evidence that links the veteran's service-
connected residuals of gunshot wound to the cause of his 
death.  Nor is there any competent medical evidencing linking 
the veteran's cerebrovascular accident to any incident of his 
military service.  Instead, the evidence shows that he 
suffered from the cerebrovascular accident more than fifty 
years after the veteran was separated from active duty.  

The Board is unable to accept the appellant's allegation that 
the veteran's service-connected disabilities contributed to 
his death as competent medical evidence.  As a lay person, 
she has no professional expertise.  Lay assertions regarding 
medical matters such as diagnosis or etiology of a disability 
have no probative value since lay persons are not competent 
to offer medical opinions.  The law is well established that 
where a claim involves issues of medical fact, such as 
causation or diagnosis, competent medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The evidence, therefore, does not establish that a 
service connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2006).  

As the preponderance is against the claim, the benefit of the 
doubt doctrine is not applicable, and the claim must be 
denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, entitlement to service 
connection for the cause of the veteran's death must be 
denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


